Citation Nr: 0631242	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-07 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date, prior to May 8, 2001, for 
the grant of service connection for diabetes mellitus type 
II.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Indianapolis, 
Indiana, VA Regional Office (RO).  On October 18, 2004, at a 
personal hearing and prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of the appeal in regard to the 
evaluation of diabetes mellitus type II is requested.  

The issue regarding the effective date for the grant of 
service connection for diabetes mellitus type II is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  

The veteran served on active duty from September 1969 to 
April 1971.  

REMAND

In a VA Form 9, received in February 2004, the veteran stated 
that he desired a hearing before a member of the Board at the 
RO.  A hearing at the RO was held in October 2004, before a 
hearing officer.  The veteran has not been afforded an 
opportunity for a hearing before a Board member.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the veteran for a 
hearing before a Veterans Law Judge.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



